Inasmuch as I feel that the motion to dismiss should be sustained, I must respectfully dissent, although, if the issue were properly before us, I would concur in the majority opinion upon the constitutional issue.
At the outset, I would find that this court improvidently allowed the city's motion for leave to appeal for essentially the reasons stated in my partial concurrence and partial dissent to the decision allowing leave to appeal. Additionally, however, upon further reflection, I would find that the order appealed from is not a final appealable order and reconsider the position expressed in my concurring and dissenting opinion to the decision upon the motion to dismiss.
Appeals are permissible only from final appealable orders entered by a court. Here, for the very reasons expressed in the majority opinion, the action of the trial court was not a judicial act but, instead, was merely a refusal on the part of the trial court to perform an administrative act as an agent of the Registrar of Motor Vehicles. As R.C. 4509.101(B)(6) expressly provided, "the court's order * * * is deemed an administrative act of the court on behalf of the registrar." Accordingly, not being a judicial act or judicial final appealable order, no appeal is appropriate from such order. Rather, as that section expressly provides, the appeal from the act of the court would be to the registrar himself, rather than to this court. Accordingly, under R.C. 4509.101(B)(6), if it were constitutional, there could be no appeal to a court of appeals but, instead, the appeal would be to the Registrar of Motor Vehicles pursuant to the express language of that section as set forth in the majority opinion. Whether there could be an administrative appeal to the court of common pleas is not an issue before us. In any event, there is no statutory provision for an appeal to this court from the alleged administrative act of the court acting on behalf of the Registrar of Motor Vehicles under R.C. 4509.101(B)(6). Here, there is not even such an order but, instead, a refusal by the court to perform the administrative duty imposed upon it by that section, which the majority herein finds to be unconstitutional.
Additionally, it is difficult to find any justification for the city of Columbus, or the Columbus City Prosecutor, being a party entitled to appeal even if there were an administrative order by the trial court under R.C. 4509.101 (B)(6). The city itself is not a party to these proceedings, although it is a party to the basic underlying criminal proceedings. It is difficult to conceive of any proper basis for the city of Columbus having standing to appeal from an order of any nature pursuant to R.C.4509.101.
The third reason why we should dismiss this appeal is because the statute has been repealed and replaced by a new statute not containing the repugnant unconstitutional language, coupled with an express legislative determination that the new law, rather than the former law, *Page 311 
applied to pending proceedings and has retrospective application. Section 4 of the Act (Am. Sub. H.B. No. 767) amending R.C.4509.101 effective August 1, 1984, expressly provides that the amended Act applies to offenses occurring before the effective date of the Act, even though charges were filed before the effective date. Accordingly, if we had jurisdiction to, and did, reverse the finding of the trial court, no effective remedy could be given since it is impossible to remand the case to the trial court with instructions to comply with the statute, a new statute now being in effect requiring action only as part of the disposition of a criminal case in which a defendant either has pled or been found guilty of a traffic offense.
Under the former Act, former R.C. 4509.101(B), not only did the court act as an agent of the registrar in ordering a suspension, but the court's action was subject to review upon appeal by the registrar. Clearly, this was a nonjudicial act since judicial acts of a court cannot be reviewed upon appeal by an administrative agency. However, not being a judicial act, the refusal of the trial court to enter an order of suspension cannot constitute a final appealable order, but such action could be compelled by a mandamus if there were a clear legal duty to perform the administrative act on the part of the trial court. In any event, the amendment to R.C. 4509.101 has rendered the issues moot since no effective remedy could be given by this court if we were to agree with the appellant that the trial court had a duty to perform the administrative act on behalf of the registrar, which former R.C. 4509.101 attempts to impose upon the trial court.
Accordingly, I would sustain the motion to dismiss and dismiss this appeal, finding that we have no jurisdiction over the issues presented under the circumstances herein. Nevertheless, if we had jurisdiction to proceed, I would concur in the majority opinion upon the merits of the appeal.